                                        Case 3:19-md-02913-WHO Document 1036 Filed 10/08/20 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4                                                        Case No. 19-md-02913-WHO (JSC)

                                   5
                                         IN RE JUUL LABS, INC.,                             ORDER REGARDING PRODUCTION
                                   6                                                        OF PMTA
                                         MARKETING, SALES PRACTICES &
                                   7     PRODUCTS LIABILITY LITIGATION                      Re: Dkt. No. 1022

                                   8

                                   9

                                  10          Plaintiffs ask the Court to compel the production of defendant Juul Labs, Inc.’s (JLI) final

                                  11   Premarket Tobacco Product Application (PMTA). JLI argues that discovery of its PMTA, and

                                  12   related discovery covering drafts, referenced studies, expert support, etc., should be stayed
Northern District of California
 United States District Court




                                  13   pending the FDA’s ultimate determination on its PMTA. In the alternative, JLI would be willing

                                  14   to produce the final PMTA only if plaintiffs agree to production of some categories of related

                                  15   information (supplements to the PMTA, final research studies, custodian communications

                                  16   regarding “the science”) but agree not to seek other categories of related information (drafts and

                                  17   communications not regarding “the science”) and agree to specific staging of certain expert

                                  18   depositions. Dkt. No. 1022.

                                  19          Plaintiffs’ motion to compel is GRANTED. JLI shall produce the final PMTA within

                                  20   seven days of the date of this Order. There is no reason (as a matter of law or obvious burden)

                                  21   why discovery into the PMTA should be stayed. After the final PMTA is produced, plaintiffs

                                  22   shall inform JLI as to the PMTA-related discovery they seek, prioritizing categories of related-to

                                  23   discovery and suggesting reasonable staging of that discovery.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 8, 2020

                                  26
                                  27
                                                                                                    JJACQUELINE
                                                                                                     JA CQUE
                                                                                                           UELINE SCOTT CORLEY
                                  28                                                                 United
                                                                                                     U  i dSStates M
                                                                                                                   Magistrate
                                                                                                                      i       JJudge
                                                                                                                                 d
